Citation Nr: 0317580	
Decision Date: 07/25/03    Archive Date: 07/31/03

DOCKET NO.  02-03 415A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from June 1970 to August 1972, 
including service in Vietnam from January to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois.  

Although the appellant was denied service connection for 
numerous disorders other than PTSD in the subject rating 
decision, he has limited his notice of disagreement to the 
denial of service connection for the psychiatric disorder.  
Because the appellant has not filed a notice of disagreement 
pertaining to the other disorders that were the subject of 
the January 2001 rating decision, the denial of service 
connection relative to these disabilities is not before the 
Board for appellate review.  See 38 U.S.C.A. § 7105(a); see 
Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995) [pursuant to 
38 U.S.C. § 7105, a notice of disagreement initiates 
appellate review in the VA administrative adjudication 
process; and the request for appellate review is completed by 
the claimant's filing of a substantive appeal (VA Form 1-9 
Appeal) after an SOC is issued by VA].

Further, although this matter has been certified for review 
as involving the appellant's original claim of service 
connection for PTSD, applicable law provides that 
certification is for administrative purposes and does not 
serve to either confer or deprive the Board of jurisdiction 
of an issue.  38 C.F.R. § 19.35.  Because the record reveals 
that the appellant's claim of service connection for PTSD was 
previously denied prior to the current claim and not 
appealed, this matter must be remanded for readjudication 
under the laws and regulations pertaining to the reopening of 
claims.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis 
v. Brown, 4 Vet. App. 239, 244 (1993) (Mandating that the 
submission of "new and material" evidence is a 
jurisdictional prerequisite to the Board's review of such an 
attempt to reopen a claim).

This matter must therefore be remanded to comply with 
applicable law.



REMAND

As noted, the record reflects the appellant was initially 
denied service connection for PTSD by rating decision dated 
in December 1996.  The appellant did not file a notice of 
disagreement as to the rating decision.  Because the claim 
had been previously denied and not appealed, the denial is 
final and the claim may only be reopened by the presentation 
of new and material evidence. 38 U.S.C.A. §§ 5108, 7105(c).; 
38 C.F.R. § 3.156(a).  

The Board notes that 38 C.F.R. § 3.156 was recently amended 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R. § 3.156(a)).  However, this 
change in the law is not applicable in this case because the 
appellant's claim was not filed on or after August 29, 2001, 
the effective date of the amendment.  66 Fed. Reg. 45,620, 
45,629 (August 29, 2001).  Thus, new and material evidence, 
as that phrase applies to this case, is defined as evidence 
not previously submitted to agency decision makers which 
bears directly and substantially upon the specific matter 
under consideration; which is neither cumulative nor 
redundant; and which, by itself or in connection with 
evidence previously assembled, is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. 3.156(a) (2000).  In Hodge v. West, 155 
F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) noted that 
new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In Hodge, it was noted that such 
evidence could be construed as that which would contribute to 
a more complete picture of the circumstances involved in a 
case, even where it would not be enough to convince the Board 
to grant the claim.

If new and material evidence has been presented, the claim 
must be reopened, and the Board must determine whether, based 
upon all the evidence of record in support of the claim, VA 
has complied with its statutory duty to assist.  It is only 
following these determinations that the Board may proceed to 
evaluate the merits of the claim.  

Also for consideration in this matter are the provisions of 
the Veterans Claims Assistance Act (VCAA).  See Pub. L. No. 
106-475, 114 Stat. 2096 (2000), now codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002).  In relevant 
part, the VCAA provides that VA shall make reasonable efforts 
to assist a claimant in obtaining evidence necessary to 
substantiate a claim for a benefit under a law administered 
by the Secretary, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
In part, the VCAA specifically provides that VA is required 
to make reasonable efforts to obtain relevant governmental 
and private records that the claimant adequately identifies 
to VA and authorizes VA to obtain.  

The VCAA also provides that VA is to apprise the claimant of 
what evidence would be necessary to substantiate the claim, 
and the specific assignment of responsibility for obtaining 
such evidence.  38 U.S.C.A. § 5103(a); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The appellant in this matter is seeking service connection 
for PTSD.  Substantiation of the claim would include medical 
evidence establishing a diagnosis of the disorder, credible 
supporting evidence that the claimed in-service stressors 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressors. 38 C.F.R. § 3.304(f) (2002).

With regard to the second PTSD element, that of an in-service 
stressor, the evidence necessary to establish that the 
claimed stressor actually varies depending on whether it can 
be determined that the veteran "engaged in combat with the 
enemy." 38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(d) 
(2002).  If it is determined through military citation or 
other supportive evidence that a veteran engaged in combat 
with the enemy, and the claimed stressors are related to 
combat, the veteran's lay testimony regarding the reported 
stressors must be accepted as conclusive evidence as to their 
actual occurrence and no further development or corroborative 
evidence will be necessary.  38 C.F.R. § 3.304(f) (2002).

Where a determination is made that the veteran did not 
"engage in combat with the enemy," or the claimed stressor is 
not related to combat, the veteran's lay testimony alone will 
not be enough to establish the occurrence of the alleged 
stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such 
cases, the record must contain service records or other 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993). Once independent 
verification of the stressor event has been submitted, the 
veteran's personal exposure to the event may be implied by 
the evidence of record.  A veteran need not substantiate his 
actual presence during the stressor event; the fact that the 
veteran was assigned to and stationed with a unit that was 
present while such an event occurred may strongly suggest 
that he was, in fact, exposed to the stressor event.  See 
Pentecost v. Principi, 16 Vet. App. 124 (2002); Suozzi v. 
Brown, 10 Vet. App. 307 (1997).

Of particular pertinence to this matter, it has been held 
that a medical opinion diagnosing PTSD does not suffice to 
verify the occurrence of the claimed in-service stressors.  
See Moreau; Cohen v. Brown, 10 Vet. App. 128, 142 (1997). 

The record of this claim reflects that the appellant's claim 
was initially denied in part on the basis that the appellant 
was not found to be a veteran of combat and there was no 
corroborating evidence of the claimed combat stressors.  As 
to the former, it appears that the appellant earlier 
submitted a Report of Separation from the Armed Forces (DD 
Form 214) indicating that he was the recipient of the Purple 
Heart.  However, the service department reported subsequent 
to receipt of the appellant's submission that he was not 
awarded the decoration in question, and the RO has previously 
found that the Report of Separation appeared to be altered.  
See Sarmiento v. Brown, 7 Vet. App. 80, 83 (1994); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992); 38 C.F.R. §§  
3.203(a), (c).  

The record reflects in this regard that by two letters dated 
in October 1997, the appellant was requested to provide 
specific information relative to a generalized statement of 
stressors which he had proffered earlier.  The letters were 
forwarded to the appellant at his last known address and were 
not returned.  Because these letters have not been returned 
as undelivered, the law presumes the appellant received them, 
in the absence of clear evidence to the contrary.  See 
Leonard v. Brown, 10 Vet. App. 315, 316 (1997); YT v. Brown, 
9 Vet. App. 195, 199 (1996); Ashley v. Derwinski, 2 Vet. App. 
62, 64-65 (1992).  The appellant did not respond to either of 
these letters.

Given these matters of record and the provisions of the VCAA, 
the Board will accord the appellant an additional opportunity 
to provide substantiating evidence which would serve to 
reopen his claim. 

Accordingly, this matter is REMANDED for the following 
actions:

1.  The RO should ascertain if the 
appellant has received any VA, non-VA, or 
other medical treatment for the disorder 
at issue that is not evidenced by the 
current record.  The appellant should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file.  
The RO should then obtain these records 
and associate them with the claims 
folder.  

2.  The RO should request the appellant 
provide a detailed statement of all 
claimed stressors during his service in 
Vietnam from January 18, 1971 through May 
10, 1971.  Among any other information 
solicited by the RO, the appellant will 
be requested to provide:

a.  A detailed statement of all 
circumstances relating to the 
claimed stressors; including the 
dates, places, times, and witnesses 
to these incidents including those 
giving rise to his claimed award of 
the Purple Heart Medal.  If 
involving the death or injury to 
fellow service members, the 
appellant will provide the names and 
ranks of the service members 
concerned. 

3.  After, and only after the appellant's 
response to the foregoing is received, 
and provided the appellant provides 
specific information relative to the 
claimed stressors, the RO will forward 
the appellant's response to the U.S. 
Armed Services Center for Research of 
Unit Records [USASCRUR], and/or to 
Headquarters, U.S. Marine Corps or to any 
other appropriate records depository for 
research into corroboration of the 
claimed stressors.  

4.  The RO should take such additional 
development action as it deems proper 
with respect to the claims, including the 
conduct of any other appropriate VA 
examinations, and follow any applicable 
regulations and directives implementing 
the provisions of the VCAA as to its 
notice and development.  Following such 
development, the RO should review and 
readjudicate the claims, with 
consideration of the law and regulations 
pertaining to the reopening of claims by 
new and material evidence.  See 38 C.F.R. 
§ 4.2 (If the findings on an examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes.).  If any such 
action does not resolve the claims, the 
RO shall issue the appellant a 
Supplemental Statement of the Case.  
Thereafter, the case should be returned 
to the Board, if in order.
 
The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the appellant until further notice is 
obtained.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



